Citation Nr: 9907918	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for conversion 
disorder (previously rated as psychophysiologic 
gastrointestinal reaction or, as psychological factors 
affecting a gastrointestinal condition), currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 through 
June 1945, and from April 1947 to March 1956.  This appeal 
arises before the Board of Veterans' Appeals (Board) from an 
October 1996 rating decision that denied an increased rating 
for a disability then described as "psychological factors 
affecting gastrointestinal condition."  Following amendment 
of the rating schedule concerning mental disorders and VA 
examination, a rating decision in February 1998 changed the 
name of the service-connected disability to that listed on 
the first page of this decision.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected conversion disorder is 
currently manifested by no more than definite social and 
industrial impairment, or by no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for the assignment of a rating of more than 30 
percent for conversion disorder have not been satisfied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.132 (1996-1997) 4.130 (1998), 
Diagnostic Codes 9502 (1996) and 9424 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The Board notes that the most recent VA examination report of 
record, dated in November 1997, indicates that the veteran is 
receiving compensation from the Social Security 
Administration (SSA), but does not indicate whether this 
compensation is in the form of the disability benefits.  If 
these benefits are based on disability rather than age, the 
Board finds that it is not necessary to obtain them in this 
instance, as the record does not reflect that any SSA records 
would be relevant and probative to the issue at hand, that 
is, the current level of the veteran's disability due to his 
service-connected conversion reaction.

The Board notes that the veteran was born in July 1919; he is 
thus 79 and old enough to receive SSA benefits based on age.  
Even if he had received SSA benefits based on disability, any 
records related to such benefits would most likely be 
relevant to the veteran's disability more than 17 years ago, 
before he became eligible to receive SSA benefits based upon 
his age.  Regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation.  However, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55, 58 (1994).  
Any possible findings by SSA of disability more than 17 years 
ago would not present an accurate picture of the veteran's 
current level of disability.  Therefore, these records cannot 
be relevant here.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1998).  The Board granted service connection for 
psychophysiologic gastrointestinal reaction in December 1965.  
A rating decision in January 1966 assigned a disability 
evaluation of 30 percent, effective April 15, 1964, for 
psychophysiologic gastrointestinal reaction.  This evaluation 
has been confirmed and continued to the present and is now 
protected.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951(b) (1998).

As noted above, the veteran has appealed the present 30 
percent evaluation and contends that a higher rating is 
warranted.  After review of the records, the Board finds that 
the evidence does not support a rating of greater than 30 
percent for his service-connected conversion disorder.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  Formerly, the Schedule provided, under the 
General Rating Formula for Psychoneurotic disorders, for the 
assignment of a 100 percent rating when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, 
Diagnostic Codes 9204, 9205 (1991-1998).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans' Appeals stated that the term "definite" in the 
former 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision. 38 U.S.C.A. 
§ 7104(d)(1)(West 1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994). The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1998).

Under the new rating criteria, the veteran's service-
connected disability is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. Part 4 
that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating shall be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable rating shall be assigned.

See 38 C.F.R. Part 4, Diagnostic Codes 9204, 9205 (1998).

The RO applied these new criteria in the May 1997 statement 
of the case and the February 1998 supplemental statement of 
the case in which it informed the veteran that the 30 percent 
disability evaluation had been confirmed and continued.  The 
RO further provided notice of the regulatory changes.  The 
October 1997 rating decision provided notice of the 
manifestations required to warrant the next higher, 50 
percent, evaluation under the old criteria. 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

In this case, neither the old nor the new rating criteria are 
more favorable to the veteran, based on the facts in this 
case.  

At the VA examination in September 1996, the veteran 
presented as well developed but very thin, and adequately 
dressed and groomed.  His mood was mildly depressed, and his 
affect corresponded to the emotional content.  The veteran 
did not report any complaints of major emotional problems; 
the examiner noted he exhibited no major emotional symptoms 
other than that he expressed some feeling of depression due 
to his general weakness and ill health.  He was receiving 
treatment for multiple myelomas, and had multiple symptoms 
related to that.  The veteran reported having no appetite and 
losing weight.  The examiner further recorded the veteran as 
stating he remembered that he used to throw up his food a 
lot, which would be worse when he was nervous, but that this 
situation had subsided throughout the years and he no longer 
experienced those kind of symptoms.  On examination, there 
were no suicidal or homicidal ideations, delusions or 
hallucinations; memory was deficient as to recent events but 
well-preserved as to past and remote events.  The veteran 
also exhibited decreased intellectual capacity due to the 
diminished ability to retain and recall information.  The 
examiner found the veteran oriented to person and place, but 
noted he had some difficulty with time.  Judgment was found 
to be maintained; but insight, poor.  The examiner diagnosed 
depression, not otherwise specified, and senile changes.  
Global Assessment of Functioning (GAF) was measured at 70-71.  
The veteran was found to be minimally competent.  In short, 
the examiner did not find any symptoms related to the former 
diagnosis of psychophysiologic gastrointestinal reaction.  

Similarly, at the VA examination in November 1997 no 
complaints with regard to gastrointestinal problems or 
emotional/psychiatric symptoms were noted.  The examiner 
observed the veteran to be clean, alert, oriented to person 
and place only, slightly anxious in mood, and constricted in 
affect.  The veteran's attention was noted to be good; 
concentration, fair; memory, impaired; speech, clear and 
coherent; and insight and judgment, poor.  The report 
demonstrates that the veteran exhibited no hallucinations and 
no suicidal or homicidal ideations.  Impulse control was 
found to be good.  The examiner diagnosed senile dementia and 
psychological factors affecting physical condition, by 
history.  The veteran's GAF was measured at 50.  The examiner 
found the veteran to be incompetent.  In short, the examiner 
again found no current evidence of symptoms related to the 
service-connected disability.  The examiner also indicated 
that the requested clarification between psychophysiologic 
gastrointestinal reaction and conversion disorder would be 
impossible to make due to the veteran's diminished mental 
capacities.

These examination findings are also corroborated by the 
treatment records and hearing testimony. The veteran 
testified in October 1997 before a hearing officer.  The 
hearing was conducted in Spanish and the record contains a 
translation into English.  The veteran's testimony is not 
entirely clear, but it indicates that he either had, or 
continues to have, abdominal discomfort, nausea, vomiting, 
dizziness and shaking after eating.  He further testified 
that he continues to experience weight loss and insomnia, and 
that he has episodes of diarrhea.  Yet, the records of 
medical treatment accorded the veteran in 1997 reveal no 
complaints of or treatment for any gastrointestinal or 
psychiatric problems-except for a notation in a record dated 
in September 1997 that the veteran has been prescribed 
Famotidine.  Rather, these records document both essentially 
normal abdominal findings and no complaints by the veteran 
with regard to his gastrointestinal system.  In addition, 
these records reveal no psychiatric complaints other than an 
inability to remember.  These records are consistent with the 
statement by the veteran's wife at the September 1996 VA 
examination that the veteran was not then receiving any 
psychiatric treatment, and that he had not done for many 
years.

In short, although the veteran indicated that he does have 
some gastrointestinal problems upon questioning at the 
October 1997 hearing, he did not make such complaints at the 
VA examinations or during treatment in 1997.  Nor does the 
record indicate that he has current psychiatric symptoms that 
are attributable to his service-connected disability, as such 
was not diagnosed on examination in September 1996 and was 
diagnosed only by history in November 1997.  Consequently, 
the Board is unable to conclude that the record supports the 
assignment of a higher disability evaluation under either the 
old or the new rating criteria.  

Under the new rating criteria, a 50 percent rating could be 
warranted, as noted above, for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  While the medical evidence of record does 
show that some of these manifestations are present, it does 
not even suggest that they are the result of the service-
connected conversion disorder, as opposed to the non-service-
connected senile dementia.  

Under the old criteria, a 50 percent rating could be assigned 
under Diagnostic Code 9502, as delineated above, for 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people, and 
psychoneurotic symptoms of such severity and persistence that 
there is considerable impairment in the ability to obtain or 
retain employment.  In addition, there is a range of rating 
criteria under which his gastrointestinal symptoms could be 
evaluated, under 38 C.F.R. § 4.114.  However, the medical 
evidence of record does not establish that the veteran 
exhibits the required manifestations.  First, as noted above, 
the veteran does not exhibit more than definite impairment in 
establishing or maintaining effective or favorable 
relationships with people.  For example, the veteran 
testified that he actively seeks the companionship of his 
wife and his neighbor.  Nor does the evidence establish that 
his psychiatric symptomatology renders him more than 
definitely industrially impaired.  The veteran testified that 
he engages in activities such as housecleaning and washing 
cars as coping techniques, which illustrates a disability 
picture less of isolation and more of accepting of the type 
of relationships required in employment. 

The Board also notes that the veteran's GAF was measured in 
September 1996 as 70-71, and in November 1997 as 50.  
Nonetheless, the examiner, in September 1996, attributed the 
veteran's decreased intellectual capacity to the veteran's 
diminished ability to retain and recall information, which 
the medical evidence of record attributes to the onset of 
senile dementia-a disability for which the veteran is not 
service-connected.  This examiner further attributed the 
veteran's emotional condition to the diagnosis of multiple 
myelomas and to the physical consequences of this disorder 
rather than to the veteran's service-connected psychiatric 
disability.  The November 1997 VA examination report reveals 
a diagnosis of senile dementia and psychological factors 
affecting physical condition, by history.  The examiner 
indicated that the current and correct diagnosis is one of 
senile dementia-again, a non-service connected disability-
rather than the service-connected conversion disorder, 
previously described as psychological factors affecting 
gastrointestinal condition.  Moreover, the medical evidence 
of record reveals no findings of hallucinations, delusions, 
or suicidal or homicidal ideations.  Rather, the examination 
reports show the veteran remains alert, adequately dressed 
and groomed and that he continues to be alert and to exhibit 
clear and coherent speech, fair concentration and good 
attention, a slightly anxious and depressed mood and 
constricted affect, and good impulse control.  Finally, none 
of the medical evidence of record notes complaints of 
psychiatric symptomatology other than depression.  

As a result of the November 1997 changes in the rating 
criteria, Note (2) following the rating criteria under 
Diagnostic Code 9502, "Psychological factors affecting 
gastrointestinal condition"-under which the veteran's 
disability was originally evaluated-was omitted.  Note 2 
prevented the simultaneous award of evaluations for the 
psychiatric and organic aspects of a single disability.  At 
the October 1997 hearing, the veteran's representative 
requested that the RO consider separate evaluations for the 
psychiatric and gastrointestinal conditions.  With regard to 
evaluation under any of the diagnostic codes for 
gastrointestinal disorders-whether assigned in the 
alternative under the old rating criteria, or separately, as 
advocated by the veteran's representative-the Board finds 
that the veteran simply does not exhibit the symptomatology 
necessary to warrant a rating higher than 30 percent.

Despite the veteran's testimony concerning various 
gastrointestinal symptoms, he has, simply, been found to 
exhibit no gastrointestinal symptomatology whatsoever in any 
of the current medical evidence now of record.  Moreover, the 
VA outpatient and hospital records and the VA examination 
reports reveal no complaints of gastrointestinal symptoms at 
all. Furthermore, and perhaps most telling, hospital records 
show that even during courses of chemotherapy, the veteran 
reported no nausea, vomiting, or diarrhea.  These records 
reflect that, upon physical examination in September 1997, 
the examiner found no abdominal abnormalities.  Finally, 
weights recorded in VA outpatient and hospital records during 
September and October 1997 vary by only three pounds:  141 
pound on September 19 and 22, 1997 and 144 pounds on 
September 12, 1997; and, a VA outpatient record, dated 
September 12, 1997, shows the veteran reported "feeling 
well" and denied any loss in weight or appetite.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 30 percent under 38 C.F.R. 
§ 4.132, Diagnostic Code 9502 (1996-1997) or 38 C.F.R. 
§ 4.130, Diagnostic Code 9424 (1998) are not met.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Diagnostic Codes 9502, under the 
older criteria, and 9424, under the new criteria, provide a 
range of evaluations from noncompensable to 100 percent as 
delineated above.  In addition, a range of evaluations is 
also available under the old criteria for that portion of the 
veteran's disability manifested by gastrointestinal 
symptomatology.  However, as discussed above, the medical 
evidence simply does not reflect that the required 
symptomatologies are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his psychiatric disorder, or for 
the gastrointestinal manifestations thereof.  Moreover, the 
evidence of record does not show that the service-connected 
conversion disorder, alone, interferes markedly with the 
veteran's employment.  Thus, the evidence does not show that 
the impairment resulting solely from his service-connected 
conversion disorder, alone, warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from the 
service-connected conversion disorder is adequately 
compensated by the ratings discussed above.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

A disability evaluation greater than 30 percent for 
conversion disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


- 14 -


- 2 -


